IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-50481
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JIMMY JOHN SABALA, also known as Big Jim,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. A-99-CR-228-ALL-JN
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jimmy John Sabala appeals the sentence imposed following his

guilty plea to possession with the intent to distribute 100 grams

or more of methamphetamine and failure to appear.   He argues that

he was sentenced in violation of Apprendi v. New Jersey, 530 U.S.
466 (2000), when the district court’s findings of drug quantity,

based only on a preponderance of the evidence, were used to

increase his base offense level under the Sentencing Guidelines.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50481
                                -2-

     Apprendi does not invalidate the sentence because Sabala’s

30-year sentence for methamphetamine possession did not exceed

the statutory maximum.   See United States v. Doggett, 230 F.3d
160, 166 (5th Cir. 2000), cert. denied, 531 U.S. 1177 (2001); 21

U.S.C. § 841(b(1)(B)(viii) (40-year maximum).

     AFFIRMED.